IN THE SUPREME COURT OF THE STATE OF NEVADA


                TYLER FLEMING,                                           No. 85040
                                         Appellant,
                                   VS.

                THE STATE OF NEVADA,                                     r        FILE
                                 Respondent.
                                                                                 AUG 0 8 2021
                                                                                 ELI    TH A. BROWN
                                                                             C    RK OF uPREME COURT

                                                                                          CLERK
                                      ORDER DISMISSING APPEAL

                            This appeal was initiated by the filing of a pro se notice of
                appeal. Eighth Judicial District Court, Clark County; Mary Kay Holthus,
                Judge.
                            The notice of appeal fails to designate the specific order or
                judgment being challenged on appeal. See NRAP 3(c)(1)(B). To the extent
                that appellant appeals from the judgment of conviction entered on
                November 18, 2021, the notice of appeal was untimely filed. NRAP 4(b);
                NRAP 26(a); NRAP 26(c). "[A]n untimely notice of appeal fails to vest
                jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                         Silver




                Cadish
                                          ,J
                                                           Pickering
                                                                       Poe.                 ,J




SUPREME COURT
        OF
     NEVADA


MI I 947A
                cc:   Hon. Mary Kay Holthus, District Judge
                      Tyler Fleming
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                  2